Exhibit 10.3

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 6, 2020 by and among Summit Therapeutics Inc., a Delaware
corporation (the “Company”), the investor named in that certain Securities
Purchase Agreement, dated November 6, 2020 by and between the Company and Polar
Capital Funds plc – Biotechnology Fund, and the investor named in that certain
Securities Purchase Agreement, dated November 6, 2020 by and between the Company
and Mahkam Zanganeh Revocable Trust (each a “Purchase Agreement” and together
the “Purchase Agreements”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreements unless otherwise defined
herein.

The parties hereby agree as follows:

1.Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Investors” means each Investor identified in each Purchase Agreement and any
permitted transferee of each such Investor(s) who is a subsequent holder of
Registrable Securities.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” means (i) the aggregate Purchased Shares issued and
sold under the Purchase Agreements and (ii) any other securities issued or
issuable with respect to or in exchange for such Purchased Shares, whether by
merger, charter amendment or otherwise; provided, that, a security shall cease
to be a Registrable Security upon (A) sale pursuant to a Registration Statement
or a valid exemption under the 1933 Act, or (B) such security becoming eligible
for sale without restriction by the Investors pursuant to Rule 144 and without
the requirement to be in compliance with Rule 144(c)(1) (or any successor
thereto) promulgated under the 1933 Act.



 

 

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

“Required Investors” means each Investor party hereto.

“SEC” means the U.S. Securities and Exchange Commission.

2.Registration.

(a)Registration Statement. The Company shall use commercially reasonable efforts
to prepare and file with the SEC one Registration Statement covering the resale
of all of the Registrable Securities on or before the date that is sixty (60)
days after the Closing Date (the “Filing Deadline”). Subject to any SEC
comments, such Registration Statement shall include the plan of distribution
attached hereto as Exhibit A; provided, however, notwithstanding clause 2(d)
herein that no Investor shall be named as an “underwriter” in such Registration
Statement without the Investor’s prior written consent. Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Common Stock. Such Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 3(c) to the Investors prior to its filing or other submission.

(b)Expenses. The Company will pay all expenses associated with each Registration
Statement, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws and listing fees, but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being sold.

(c)Effectiveness.

(i)The Company shall use commercially reasonable efforts to have each
Registration Statement declared effective as soon as practicable. The Company
shall notify the Investors by e-mail as promptly as practicable, and in any
event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Investors with copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.



2

 

(ii)For not more than sixty (60) consecutive days or for a total of not more
than one hundred five (105) days in any twelve (12) month period, the Company
may suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company, (B) amend or supplement the affected Registration Statement or the
related Prospectus so that such Registration Statement or Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the case of the Prospectus in light of the circumstances under which they were
made, not misleading, (C) permit the Company to conduct a sale of securities or
other financing that is not a sale of Registrable Securities or (D) file a
replacement Registration Statement covering the resale of Registrable Securities
in connection with the expiration or anticipated expiration of an effective
Registration Statement (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Investor in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of an Investor) disclose
to such Investor any material non-public information giving rise to an Allowed
Delay, (b) advise the Investors in writing to cease all sales under such
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.

(d)Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall use commercially reasonable efforts to
persuade the SEC that the offering contemplated by such Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter.” The Investors shall have the right to select one legal counsel to
review and oversee any registration or matters pursuant to this Section 2(d),
including participation in any meetings or discussions with the SEC regarding
the SEC’s position and to comment on any written submission made to the SEC with
respect thereto, which counsel shall be designated by the holders of a majority
of the Registrable Securities. No such written submission with respect to this
matter shall be made to the SEC to which the Investors’ counsel reasonably
objects. In the event that, despite the Company’s commercially reasonable
efforts and compliance with the terms of this Section 2(d), the SEC refuses to
alter its position, the Company shall (i) remove from such Registration
Statement such portion of the Registrable Securities (the “Cut Back Shares”)
and/or (ii) agree to such restrictions and limitations on the registration and
resale of the Registrable Securities as the SEC may require to assure the
Company’s compliance with the requirements of Rule 415 (collectively, the “SEC
Restrictions”); provided, however, that the Company shall not agree to name any
Investor as an “underwriter” in such Registration Statement without the prior
written consent of such Investor. Any cut-back imposed on the Investors pursuant
to this Section 2(d) shall be allocated among the Investors on a pro rata basis
and shall be applied first to any of the Registrable Securities of such Investor
as such Investor shall designate, unless the SEC Restrictions otherwise require
or provide or the Investors otherwise agree. From and after such date as the
Company is able to effect the registration of such Cut Back Shares, the Company
shall use commercially reasonable efforts to file a Registration Statement
relating to such Cut Back Shares and to have such Registration Statement
declared effective by the SEC.



3

 

3.Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a)use commercially reasonable efforts to cause such Registration Statement to
remain continuously effective for a period that will terminate upon the earliest
of (i) the date on which all Registrable Securities covered by such Registration
Statement as amended from time to time, have been sold, (ii) the date on which
all Registrable Securities covered by such Registration Statement may be sold
without restriction pursuant to Rule 144 and without the requirement to be in
compliance with Rule 144(c)(1) (or any successor thereto) promulgated under the
1933 Act, and (iii) the fifth anniversary of the Closing Date (the
“Effectiveness Period”), and advise the Investors promptly in writing when the
Effectiveness Period has expired;

(b)use commercially reasonable efforts to prepare and file with the SEC such
amendments and post-effective amendments to such Registration Statement and the
related Prospectus promptly after the receipt of any SEC comments to the
Registration Statement and as may be necessary to keep such Registration
Statement effective for the Effectiveness Period and to comply with the
provisions of the 1933 Act and the 1934 Act with respect to the distribution of
all of the Registrable Securities covered thereby;

(c)provide copies to and permit any counsel designated by the Investors to
review each Registration Statement and all amendments and supplements thereto
(but excluding any documents incorporated by reference in such Registration
Statement, amendments or supplements that are available on the SEC’s Electronic
Data Gathering, Analysis, and Retrieval system (or any successor system)) no
fewer than three (3) days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects;

(d)furnish to each Investor whose Registrable Securities are included in any
Registration Statement (i) promptly after the same is prepared and filed with
the SEC, if requested by the Investor, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor that are covered by such
Registration Statement;

(e)use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest practical moment;



4

 

(f)prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for the offer and sale under the securities or blue sky
laws of such jurisdictions requested by the Investors and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

(g)use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(h)promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

(i)otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Investors in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Investors are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder; and

(j)with a view to making available to the Investors the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Investors to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be sold without restriction by the holders thereof pursuant to
Rule 144 or any other rule of similar effect or (B) such date as all of the
Registrable Securities shall have been resold; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
1934 Act; and (iii) furnish to each Investor upon request, as long as such
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, (B) a copy
of the Company’s most recent Annual Report on Form 10-K (or, if requested prior
to the filing of the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2020, a copy of the Company’s financial statements as
attached to the Company’s Current Report on Form 8-K filed on September 29,
2020), and (C) such other information as may be reasonably requested in order to
avail such Investor of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration.



5

 

Notwithstanding the foregoing, it is understood and agreed that a Registration
Statement may expire pursuant to the rules and regulations of the SEC on the
date that is three years following the date it is declared effective by the SEC
and that in such case either prior to or promptly following such expiration
time, the Company agrees to use commercially reasonable efforts to prepare, file
and caused to be declared effective a replacement Registration Statement. It is
agreed that the expiration of a Registration Statement pursuant to the rules and
regulations of the SEC shall not represent a violation or breach of any of the
Company’s obligations under this Agreement; provided that in such case the
Company uses commercially reasonable efforts to file and caused to be declared
effective a replacement Registration Statement.

4.Obligations of the Investors.

(a)It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 2 with respect to the Registrable Securities of
any Investor that such Investor furnish in writing to the Company information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities, and such
Investor shall execute such documents in connection with such registration as
the Company may reasonably request. At least five (5) Business Days prior to the
first anticipated filing date of any Registration Statement, the Company shall
notify each Investor of the information the Company requires from such Investor
if such Investor elects to have any of the Registrable Securities included in
such Registration Statement. An Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Investor elects to have any of the
Registrable Securities included in such Registration Statement.

(b)Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c)Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.

(d)Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement.



6

 

5.Indemnification.

(a)Indemnification by the Company. The Company will indemnify and hold harmless
each Investor and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement or omission or alleged omission of any
material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) the
omission or alleged omission to state in a Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (iv) any violation by the Company or its agents of any rule or
regulation promulgated under the 1933 Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with such registration; or (v) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf and will reimburse such Investor, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus, (ii) the use by an Investor of an outdated or defective
Prospectus after the Company has notified such Investor in writing that such
Prospectus is outdated or defective, (iii) an Investor’s failure to send or give
a copy of the Prospectus or supplement (as then amended or supplemented), if
required (and not exempted) to the Persons asserting an untrue statement or
omission or alleged untrue statement or omission at or prior to the written
confirmation of the sale of Registrable Securities or (iv) the disposition of
any Registrable Securities pursuant to any Registration Statement or Prospectus
covering such Registrable Securities during an Allowed Delay.

(b)Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any direct
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in any Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of an Investor be greater in
amount than the dollar amount of the proceeds (net of all expense paid by such
Investor in connection with any claim relating to this Section 5 and the amount
of any damages such Investor has otherwise been required to pay by reason of
such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in such Registration Statement giving rise
to such indemnification obligation.



7

 

(c)Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which shall not be
unreasonably withheld or conditioned, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.

(d)Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 5 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

6.Miscellaneous.

(a)Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Investors. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.



8

 

(b)Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 10.4 of the Purchase Agreement.

(c)Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more Affiliates its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
Affiliate, provided that such Investor complies with all laws applicable
thereto, and the provisions of the Purchase Agreement, and provides written
notice of assignment to the Company promptly after such assignment is effected,
and such Affiliate agrees in writing to be bound by all of the provisions
contained herein.

(d)Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Investors, provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Purchased Shares are
converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Securities” shall be deemed to include the securities received by
the Investors in connection with such transaction unless such securities are
otherwise freely tradable by the Investors after giving effect to such
transaction.

(e)Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed via
exchange of electronic signatures, on pdf or otherwise, each of which shall be
deemed an original.

(g)Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h)Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.



9

 

(i)Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j)Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k)Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

[remainder of page intentionally left blank]

10

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

COMPANY: Summit Therapeutics INC.       By: /s/ Michael Donaldson
 
    Name: Michael Donaldson     Title: Chief Financial Officer

 

 

 

INVESTOR: Polar Capital LLP on behalf of Polar Capital Funds plc – Biotechnology
Fund       By: /s/ Nicholas Farren
 
    Name: Nicholas Farren     Title: Chief Operating Officer

 

 

INVESTOR: MAHKAM ZANGANEH REVOCABLE TRUST       By: /s/ Mahkam Zanganeh
 
    Name: Mahkam Zanganeh     Title: Trustee

 



 

 

Exhibit A

Plan of Distribution

The selling holders of Common Stock, which as used herein includes donees,
pledgees, transferees or other successors-in-interest selling Common Stock or
interests in Common Stock received after the date of this prospectus from a
selling holder of Common Stock as a gift, pledge, partnership distribution or
other transfer, may, from time to time, sell, transfer or otherwise dispose of
any or all of their shares of Common Stock or interests in shares of Common
Stock on any stock exchange, market or trading facility on which the Common
Stock is traded or in private transactions. These dispositions may be at fixed
prices, at prevailing market prices at the time of sale, at prices related to
the prevailing market price, at varying prices determined at the time of sale,
or at negotiated prices.

The selling holders of Common Stock may use any one or more of the following
methods when disposing of shares of Common Stock or interests therein:

-ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

-block trades in which the broker-dealer will attempt to sell shares as agent,
but may position and resell a portion of the block as principal to facilitate
the transaction;

-purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

-an exchange distribution in accordance with the rules of the applicable
exchange; – privately negotiated transactions;

-short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

-through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

-broker-dealers may agree with the selling holders to sell a specified number of
such shares of Common Stock at a stipulated price per share;

-a combination of any such methods of sale;

-privately negotiated transactions; and

-any other method permitted by applicable law.



 

 

The selling holders of Common Stock may, from time to time, pledge or grant a
security interest in some or all of the shares of Common Stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of Common Stock, from
time to time, under this prospectus, or under an amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act
amending the list of selling holders of Common Stock to include the pledgee,
transferee or other successors in interest as selling holders under this
prospectus. The selling holders of Common Stock also may transfer the shares of
Common Stock in other circumstances, in which case the transferees, pledgees or
other successors in interest will be the selling beneficial owners for purposes
of this prospectus.

In connection with the sale of shares of Common Stock or interests therein, the
selling holders of Common Stock may enter into hedging transactions with
broker-dealers or other financial institutions, which may in turn engage in
short sales of shares of Common Stock in the course of hedging the positions
they assume. The selling holders of Common Stock may also sell shares of Common
Stock short and deliver these securities to close out their short positions, or
loan or pledge the shares of Common Stock to broker-dealers that in turn may
sell these securities. The selling holders of Common Stock may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares of Common Stock
offered by this prospectus, which shares such broker-dealer or other financial
institution may resell pursuant to this prospectus (as supplemented or amended
to reflect such transaction).

The aggregate proceeds to the selling holders of Common Stock from the sale of
the shares of Common Stock offered by them will be the purchase price of the
shares less discounts or commissions, if any. Each of the selling holders of
Common Stock reserves the right to accept and, together with their agents from
time to time, to reject, in whole or in part, any proposed purchase of shares of
Common Stock to be made directly or through agents. We will not receive any of
the proceeds from this offering.

The selling holders of Common Stock also may resell all or a portion of the
shares of Common Stock in open market transactions in reliance upon Rule 144
under the Securities Act of 1933, provided that they meet the criteria and
conform to the requirements of that rule.

The selling holders of Common Stock and any underwriters, broker-dealers or
agents that participate in the sale of the shares of Common Stock or interests
therein may be “underwriters” within the meaning of Section 2(11) of the
Securities Act. Any discounts, commissions, concessions or profit they earn on
any resale of the shares of Common Stock may be underwriting discounts and
commissions under the Securities Act. Selling holders of Common Stock who are
“underwriters” within the meaning of Section 2(11) of the Securities Act will be
subject to the prospectus delivery requirements of the Securities Act.



 

 

To the extent required, the shares of Common Stock to be sold, the names of the
selling holders of Common Stock, the respective purchase prices and public
offering prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
shares of Common Stock may be sold in these jurisdictions only through
registered or licensed brokers or dealers. In addition, in some states the
shares of Common Stock may not be sold unless they have been registered or
qualified for sale or an exemption from registration or qualification
requirements is available and is complied with.

We have advised the selling holders of Common Stock that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of shares of
Common Stock in the market and to the activities of the selling holders of
Common Stock and their affiliates. In addition, to the extent applicable we will
make copies of this prospectus (as it may be supplemented or amended from time
to time) available to the selling holders of Common Stock for the purpose of
satisfying the prospectus delivery requirements of the Securities Act. The
selling holders of Common Stock may indemnify any broker-dealer that
participates in transactions involving the sale of the shares of Common Stock
against certain liabilities, including liabilities arising under the Securities
Act.

We have agreed to indemnify the selling holders of Common Stock against
liabilities, including liabilities under the Securities Act and state securities
laws, relating to the registration of the shares of Common Stock offered by this
prospectus.

We have agreed with the selling holders of Common Stock to keep the registration
statement of which this prospectus constitutes a part effective until the
earliest of (1) such time as all of the shares of Common Stock covered by this
prospectus have been disposed of pursuant to and in accordance with such
registration statement, (2) the date on which all of the shares of Common Stock
may be sold without restriction pursuant to Rule 144 of the Securities Act or
(3) the date that is five years after the date the shares of Common Stock were
first sold to selling holders of Common Stock.